UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7203


JOHN H. SASSER,

                    Petitioner - Appellant,

             v.

DIRECTOR OF THE VIRGINIA DEPARTMENT OF CORRECTIONS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:16-cv-00333-EKD-RSB)


Submitted: March 6, 2018                                          Decided: March 14, 2018


Before GREGORY, Chief Judge, and WILKINSON and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John H. Sasser, Appellant Pro Se. Virginia Bidwell Theisen, Senior Assistant Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John H. Sasser seeks to appeal the district court’s order dismissing his 28 U.S.C.

§ 2254 (2012) petition. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on July 28, 2017. The notice

of appeal was filed on August 31, 2017. * Because Sasser failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we deny leave to

proceed in forma pauperis and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                                 DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                              2